EXHIBIT 10.1

 

 EXECUTION VERSION

NEW LENDER SUPPLEMENT

SUPPLEMENT, dated as of March 5, 2020, to the Second Amended and Restated Credit
Agreement, dated as of May 5, 2014, as amended by the First Amendment dated as
of June 1, 2015, by the Second Amendment dated as of May 27, 2016, by the Third
Amendment dated as of May 2, 2017, by the Fourth Amendment dated as of May 2,
2018, by the Fifth Amendment dated as of May 3, 2019, and as further amended,
supplemented or otherwise modified from time to time (the “Credit Agreement”)
among AIR LEASE CORPORATION, a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Credit Agreement provides in Section 2.1(c) thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Borrower and the Administrative Agent (which consent of
the Administrative Agent shall not be unreasonably withheld) by executing and
delivering to the Borrower and the Administrative Agent a supplement to the
Credit Agreement in substantially the form of this Supplement; and

WHEREAS, the undersigned now desires to become a party to the Credit Agreement;

NOW, THEREFORE, the undersigned hereby agrees as follows:

1.  The undersigned agrees to be bound by the provisions of the Credit
Agreement, and agrees that it shall, on the date this Supplement is accepted by
the Borrower and the Administrative Agent (or on such other date as may be
agreed upon among the undersigned, the Borrower and the Administrative Agent),
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment of $125,000,000.

2.  The undersigned (a) represents and warrants that it is legally authorized to
enter into this Supplement; (b) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements most recently
delivered pursuant to Sections 6.1(a) and (b) thereof and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (c) agrees that it has made and will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any instrument or document furnished
pursuant hereto or thereto; (d) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement or any instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; and (e)
agrees that it will be bound by the provisions of the Credit Agreement and will
perform in accordance with its terms all the obligations which by the terms of
the Credit Agreement are required to be performed by it as a Lender including,
without limitation, if it is organized under the laws of a jurisdiction outside
the United States, its obligation pursuant to Section 2.15(e) of the Credit
Agreement.

3.  The undersigned hereby confirms and agrees that the Termination Date in
respect of its Commitment is May 5, 2023.

4.  The address for notices for the undersigned for the purposes of the Credit
Agreement is as follows:










CIBC Bank USA

120 S. LaSalle Street

Chicago, IL 60603

Attention: Samir D. Desai

Telephone: 312-564-1246

Email: Samir.Desai@CIBC.com

5.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 








IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

CIBC BANK USA

 

 

 

By:

/s/ Samir D. Desai

 

 

Name: Samir D. Desai

 

 

Title: Managing Director





[Signature Page to CIBC New Lender Supplement]




Accepted and agreed to as of

the date first written above:

AIR LEASE CORPORATION

 

 

 

By:

/s/ Gregory B. Willis

 

 

Name: Gregory B. Willis

 

 

Title: Chief Financial Officer

 

 





[Signature Page to CIBC New Lender Supplement]




Accepted and agreed to as of

the date first written above:

 

JPMORGAN CHASE BANK, N.A. as Administrative Agent

 

 

 

By:

/s/ Cristina Caviness

 

 

Name: Cristina Caviness

 

 

Title: Vice President

 

 

[Signature Page to CIBC New Lender Supplement]

